United States Court of Appeals
                     For the First Circuit


No. 03-2704

                     HANS A. QUAAK ET AL.,

                     Plaintiffs, Appellees,

                               v.

       KLYNVELD PEAT MARWICK GOERDELER BEDRIJFSREVISOREN,

                      Defendant, Appellant.


                          ERRATA SHEET

     The opinion of this Court issued on March 8, 2004 is
corrected as follows:

     On page 6, line 6, delete "recommended" before "decision"
     On page 20, line 18, delete "recommended" before "decision"